Citation Nr: 1009621	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea, 
claimed as due to undiagnosed illness.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.

3.	Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1993, including a period of service in the Persian Gulf from 
October 1990 to May 1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied petitions to 
reopen claims for service connection for sleep apnea, and 
chronic fatigue syndrome, both claimed as due to undiagnosed 
illness. The August 2008 Statement of the Case (SOC) in this 
case also included the issue of an increased initial rating 
for service-connected posttraumatic stress disorder (PTSD), 
as to which the Veteran determined he did not want to file a 
Substantive Appeal (by a VA Form 9) to the Board. Hence, the 
issues on appeal initially consist of the two petitions to 
reopen; moreover, the Board will reopen the claim for service 
connection for chronic fatigue syndrome below, and then 
proceed to decide that claim on the merits.

In a May 2007 correspondence, the Veteran appears to be 
raising issues of service connection for muscle aches and 
joint pain, a disability manifested by tingling of the upper 
and lower extremities, memory loss, and a skin rash.  By this 
correspondence, it also appears that he is raising petitions 
to reopen claims for service connection for tension 
headaches, and lipoma, both as due to undiagnosed illness. 
These matters have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  While it is not clear whether 
the Veteran wishes to pursue any or all these matters, it is 
clear that the Board does not have jurisdiction over them.  
They are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	In a September 1998 rating decision, the RO denied 
service connection for sleep apnea syndrome. The Veteran did 
not commence an appeal of that decision. 

2.	An unappealed May 2003 RO rating decision denied a 
petition to reopen a claim for service connection for sleep 
apnea syndrome, including as due to undiagnosed illness. That 
decision further denied an original claim for service 
connection for chronic fatigue syndrome. 

3.	Since the May 2003 decision, no additional evidence has 
been received which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for sleep apnea.

4.	The additional evidence associated with the record does 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for chronic fatigue syndrome.

5.	The preponderance of the competent evidence 
substantiates that the Veteran  does not presently have 
chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.	The May 2003 rating decision which denied service 
connection for chronic fatigue syndrome, and a petition to 
reopen a claim for service connection for sleep apnea, as due 
to undiagnosed illness, became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.202, 20.1103 (2009).

2.	New and material evidence has not been received to 
reopen service connection for sleep apnea. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.	New and material evidence has been received to reopen 
service connection for chronic fatigue syndrome. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009);               38 C.F.R. § 
3.156 (2009).

4.	The criteria are not met for service connection for 
chronic fatigue syndrome.          38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.88a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from September 2006 
and February 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to a 
September 2006 notice letter provided supplemental 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits. The 
VCAA correspondence likewise provided a claim-specific 
definition of "new and material evidence" as this pertained 
to the Veteran's filing of petitions to reopen previously 
denied claims. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the March 2007 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and arranging for him to undergo 
several VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). In support of his claims, the Veteran has provided 
additional several personal statements, and lay statements 
from former employers and other individuals. He has not 
requested the opportunity for a hearing at any point. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:             (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 1117, VA disability compensation is also 
available to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or, to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical, examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying 
chronic disability" refers to a chronic disability resulting 
from any of the following (or any combination of the 
following): (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome; and             
(3) any diagnosed illness that the Secretary determines by 
regulation to be service-connected. 38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i). Signs or symptoms that may be 
manifestations of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b). 
 
In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). See also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (clarifying 
that VA is not required to raise sua sponte all possible 
theories of entitlement, but to consider only those bases 
reasonably raised either by the claimant, or the evidence of 
record). 

A.	Petition to Reopen Service Connection for Sleep Apnea

The RO's decision of September 1998 denied service connection 
for sleep apnea on the grounds that there was no competent 
evidence linking that disability claimed to an incident of 
the Veteran's service. It was observed that there was no 
record of treatment in service for sleep apnea. Following 
notification of that decision,            the Veteran did not 
commence an appeal of it through filing a timely Notice of 
Disagreement (NOD). Hence, the September 1998 decision became 
final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201.

A May 2003 RO rating decision considered and denied a 
petition to reopen service connection for sleep apnea, 
including on the expanded theory of recovery of whether the 
underlying condition was due to undiagnosed illness. The RO 
found that there was no evidence establishing undiagnosed 
illness as the cause of sleep apnea syndrome. Essentially, 
the conclusion was that sleep apnea constituted a "known 
clinical diagnosis" of the kind that is not recognized as a 
qualifying disability for purposes of the undiagnosed illness 
statute. The Veteran filed a timely NOD with the RO's 
decision. However, he did not then file a timely Substantive 
Appeal (VA Form 9, or equivalent) in response to the RO's 
January 2006 SOC. Consequently, the May 2003 rating decision 
became final on the merits. 

The Board will consider the evidence of record since the May 
2003 rating decision, as this constituted the last final 
denial of a petition to reopen the claim. See Juarez v. 
Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a 
petition to reopen consideration must be provided to evidence 
received since the last final rating decision on a claim, 
whether a denial of the original claim or a petition to 
reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The basis for the prior denial of service connection was the 
lack of competent evidence upon which to associate present 
diagnosed sleep apnea with an incident of military service. 
The grounds for denial were two-fold: (1) the absence of a 
direct causal link between sleep apnea and service; and (2) 
the fact that as a known clinical entity, sleep apnea was not 
the type of undiagnosed illness for which compensation was 
available under the provisions of 38 U.S.C.A. § 1117. Any 
evidence that would warrant reopening the Veteran's claim 
would have to assist in establishing a causal nexus to 
service, either with direct evidence of the same, or 
otherwise demonstrating entitlement on a presumptive basis 
under the undiagnosed illness statute.

The additional items of evidence made of record since the May 
2003 rating decision consist of an August 2000 Persian Gulf 
registry examination, several more recent VA medical 
examinations, VA outpatient treatment records, lay statements 
from  the Veteran and other individuals, and the transcript 
of an August 2004 hearing before RO personnel. 

An August 2000 Persian Gulf registry examination indicates 
that the Veteran had service in the Gulf War from October 
1990 to May 1991, and since his return his health concerns 
included sleep problems. A diagnosis was listed in part, of 
sleep apnea with an onset in August 1994. 

This report while confirming the diagnosis of sleep apnea, 
only helps corroborate that there is a known clinical entity 
explaining the Veteran's sleeping difficulty,       in 
contrast to more amorphous and unexplained symptomatology 
that would be recognized as an "undiagnosed illness." 
Hence, the preceding record does not substantiate presumptive 
service connection based on undiagnosed illness incurred 
during service in Southwest Asia. Apart from presumptive 
service connection, there is direct service connection to be 
considered. However, the above examination places the onset 
of sleep apnea in August 1994, more than a year following 
service discharge, and so does not support the likelihood 
that sleep apnea was directly incurred in service.

Records of VA outpatient treatment dated from August 2000 to 
May 2005, and from June 2006 to January 2007, provide a 
reference to various instances of diagnosis of and/or 
treatment for sleep apnea. There is no discussion as to what 
may have caused the disorder in question, including if 
related to service.

There is on file a copy of part of a September 1993 VA 
Compensation and Pension examination that is duplicative of 
evidence already of record, upon which it is mentioned that a 
sleep apnea study was planned. This record is duplicative of 
existing evidence, and thus would not constitute new evidence 
to reconsider the claim under review. Even considering the 
merits of this identified examination report, since it is 
dated approximately one-month after discharge from service, 
the report does not conclusively show symptomatology therein. 
It further pertains to a scheduled study sleep. The results 
of this study ultimately were not obtained until nearly one 
year later.    

In addition, the report of a July 2008 VA respiratory system 
examination indicates the Veteran described a history of 
obstructive sleep apnea, with daytime somnolence, and the use 
of a CPAP machine at night to assist with breathing. 
Following a physical examination and medical history review, 
the assessment was of obstructive sleep apnea with residuals. 
The VA examiner further commented on the subject of the 
etiology of sleep apnea. The examiner indicated that there 
was no documentation in the medical record of excessive 
sleepiness before the VA Compensation and Pension evaluation 
in 1993. There was no documentation of a diagnosis of 
obstructive sleep apnea at that time. The polysomnogram study 
was positive in April 1994, however, the July 2008 VA 
examiner could not determine that the symptomatology the 
Veteran had prior to then was the beginning of obstructive 
sleep apnea without resort to unfounded speculation.

The July 2008 examination report indicates that the examiner 
could not provide a reasoned determination as to the cause of 
sleep apnea given the limited factual basis before him, one 
that did not confirm the presence of sleep apnea until nearly 
one year post-service. The opinion expressed as to etiology 
is therefore at best indeterminate. On the grounds of the 
facts shown, it was considered not possible to conclusively 
link sleep apnea to an incident of the Veteran's service. In 
summary, the July 2008 VA examination report fails to 
substantiate a theory of recovery of direct service 
connection. As to presumptive service connection under 38 
U.S.C.A. § 1117, the report has little bearing, though the 
Board again points out that as a known clinical entity 
affecting the respiratory system, obstructive sleep apnea is 
not a qualifying "undiagnosed illness." 
The April 2006 correspondence from a business associate, and 
March 2006 correspondence from a former employer describe 
difficulties the Veteran had in         an employment setting 
that were often considered attributable to exhaustion.       
The evidence is purportedly offered by the Veteran to 
demonstrate the actual result of having had sleep apnea. This 
notwithstanding, this newly received evidence            does 
not pertain to the subject of the etiology of sleep apnea, 
which is the element that provided the basis for the original 
denial of service connection. 

The remaining evidence on file is comprised of the Veteran's 
own statements and hearing testimony. The Veteran's 
assertions then presented are generally cumulative of the 
existing evidence of record. See e.g., Untalan v. Nicholson, 
20 Vet. App. 467 (2006) (the presentation of new arguments 
based on evidence already of record as of the previous 
decision does not constitute new evidence). In addition, the 
Court has held that a claimant's lay testimony does not 
comprise a basis to reopen a claim where the determinative 
issue is that involving medical causation. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

Accordingly, the newly received evidence does not provide a 
basis to establish that current diagnosed sleep apnea 
developed incidental to the Veteran's military service. No 
evidence is shown directly linking the condition claimed to 
service, or otherwise demonstrating that his sleep 
difficulties would be best categorized as an "undiagnosed 
illness" rather than the known entity of obstructive sleep 
apnea. Hence, new and material evidence has not been received 
to reopen the claim for service connection for sleep apnea. 
See 38 C.F.R. § 3.156. As the criteria for new and material 
evidence to reopen service connection for sleep apnea have 
not been met, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen must be denied. See Annoni 
v. Brown, 5 Vet. App. 463, 367 (1993).

B.	Petition to Reopen Service Connection for Chronic 
Fatigue Syndrome

The RO's May 2003 rating decision denied service connection 
for chronic fatigue syndrome on the justification that 
service treatment records (STRs) did not reference this 
condition, thereby indicating that chronic fatigue syndrome 
could not have been incurred during military service. Hence, 
direct service connection was not warranted. There was no 
discussion at that point of the undiagnosed illness statute 
as another potential basis of recovery, as this is a more 
recent theory which the Veteran has raised in support of his 
claim. The Veteran filed a NOD with this decision, but did 
not then file a timely Substantive Appeal in response to the 
RO's January 2006 SOC as the final step to complete the 
appellate process. Thus,         the May 2003 rating decision 
became final on the merits. See U.S.C.A. § 7105;     38 
C.F.R. §§ 3.104(a), 20.200, 20.202. 

Since then, the Veteran has articulated an expanded theory of 
recovery in support of his petition to reopen, as to include 
presumptive service connection for chronic fatigue syndrome. 
Thus, there are two avenues to reopen this case. One would 
constitute competent evidence substantiating direct service. 
Another avenue would consist of any medical evidence which 
indeed confirms he has chronic fatigue syndrome. This is 
because the undiagnosed illness statute recognizes chronic 
fatigue syndrome as a "qualifying chronic disability" with 
a presumptive link to service in the Persian Gulf. See 38 
C.F.R. § 3.317(a)(2)(i)(B)(1). 

The Board has reviewed all of the newly received evidence of 
record. In particular, the report of a December 2004 VA 
Compensation and Pension examination states the finding that 
the Veteran had chronic fatigue syndrome. The VA examiner 
concluded that the Veteran met the criteria for the diagnosis 
of chronic fatigue syndrome based upon the standard set forth 
under 38 C.F.R. § 4.88a. The Board acknowledges that there 
are several competing assessments of record on this subject, 
including a more recent July 2008 VA examination which 
entirely disputed this diagnosis. That said, the weighing of 
the competent evidence generally is not permitted at the 
reopening stage. See Wilkinson v. Brown, 8 Vet. App. 263, 
270-71 (1995) (weighing of evidence is not permitted at the 
reopening stage, except in the very limited situation where 
the evidence is "so overwhelmingly against the claim that 
regardless of new and probative evidence, there is no 
'reasonable possibility' the claim could be allowed"). 
Further discussion of the merits of these competing opinions 
is provided in the decision below. 

As there is new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claim, "new 
and material" evidence has been received to reopen this 
matter. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. 
App. 374, 378 (1998). The claim for service connection for 
chronic fatigue syndrome is thus reopened. 

C.	Service Connection for Chronic Fatigue Syndrome

Following the reopening of the claim for service connection 
for chronic fatigue syndrome, the Board finds that there is a 
sufficient evidentiary basis of record upon which to render a 
decision on this claim without directing any further 
development. 

As indicated, service connection is available for a current 
disability that is the result of a disease contracted or an 
injury sustained while on active duty service.                
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For VA compensation purposes, the diagnosis of chronic 
fatigue syndrome requires: (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) Six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis,                 (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise,                  (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in  the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance. 38 C.F.R. § 4.88a.  

The Veteran underwent an April 2003 VA Compensation and 
Pension examination for chronic fatigue syndrome. The VA 
examiner observed that there was no place in the medical file 
of recording of the specific items relating to chronic 
fatigue that led to such a diagnosis being made (presumably, 
under the criteria indicated at               38 C.F.R. § 
4.88a). The Veteran did not have an acute debilitating 
illness severe enough to reduce or impair his activity below 
50 percent of pre-illness levels for six months. He had 
adequate other symptoms to explain some tiredness. The 
Veteran did not have any explosive acute onset of this 
condition, or fever, pharyngitis or lymphadenopathy. He did 
have various muscle aches, but no documented weakness. Some 
joint pains had persisted and each had an adequate diagnosis 
of pain and some limited function. His headaches were not of 
any striking pattern. He had not had migratory joint pains. 
He had substantial sleep disturbance. He had sleep apnea 
diagnosed by a proper technique. In addition, the Veteran had 
many neuropsychologic symptoms, many of them being consistent 
with PTSD.             The Veteran was a restless sleeper. He 
would often wake up tired. He would sometimes fall asleep in 
the daytime, but this would be a result of his apnea and 
losing sleep at night, not related to fatigue. He had never 
had a debilitating fatigue that put him down more than a day, 
or had rest prescribed. In fact, his energy level was good 
once started in an activity, and he was compulsive about 
finishing his assigned task, even if that in itself made him 
lose sleep, and he did not stop because of fatigue or 
weakness. The conclusion was that the Veteran did not meet 
the criteria for chronic fatigue syndrome.

Upon a December 2004 VA general medical examination, one of 
the evaluated conditions was chronic fatigue syndrome. The 
Veteran then described symptoms of migrating joint pain, low-
grade fever, generalized muscle aches or weakness, memory 
loss, fatigue lasting 24 hours or longer after exercise, 
sleep disturbance and headaches. The symptom of low-grade 
fever reportedly started in 1994 and was with him 
periodically. General muscle aches and fatigue were always 
with him. Headaches came almost daily but the Veteran had 
medications for this. Migrating joint pain was always 
present. Forgetfulness reportedly came and went. Sleep 
disturbance was always with him and he had gone to a sleep 
study and found out that he had obstructive sleep apnea. 
Prior to the onset of chronic fatigue he described his level 
of activity as no restriction at all, and for afterwards, 
inability to hold a job but ability to do routine daily 
activities. The Veteran was not receiving any treatment for 
his condition. He stated his condition did not cause 
incapacitation. 

The diagnosis was in part, of chronic fatigue syndrome. 
According to the examiner, the Veteran met both of the 
primary criteria for this diagnosis and least six of the ten 
secondary criteria. Other clinical conditions that might 
produce similar symptoms had been excluded by thorough 
evaluation, based upon history, physical examination, and 
appropriate laboratory tests. Regarding the secondary 
criteria for chronic fatigue syndrome, the Veteran had low-
grade fever, fatigue lasting 24 hours or longer after 
exercise, migratory joint pains, generalized muscle aches or 
weakness, neuropsychological symptoms, headaches and sleep 
disturbance. 

The Veteran underwent examination in July 2008 specifically 
for chronic fatigue syndrome. The VA examiner indicated his 
review of the claims file, including the previous medical 
examination reports. At this time, the Veteran denied any 
acute onset of fatigue, and stated the problem had gradually 
increased when he returned from Southwest Asia in the early 
1990s. He stated that he had the feeling that he had some 
low-grade fever, although there was no documentation of that 
in the medical file. There was no evidence otherwise of non-
exudative pharyngitis or of cervical or axillary lymph node 
enlargement. The Veteran had multiple aches and pains that 
were referable to the joint pains that he had. He had been 
diagnosed recently as having demonstrable degenerative joint 
disease of his back, hips, knees, ankles and feet, all of 
which hurt him on a regular basis. 

As to relevant medical history, the Veteran stated that he 
had lost his job several years ago, and that he had some 
sleepiness then, which was attributable to already diagnosed 
sleep apnea and difficulty sleeping. This condition had 
caused him to lose excessive days of work. He was not working 
regularly now. The Veteran stated that he took naps on a 
regular basis. He indicated that if he worked outdoors for 
any more than 3 to 5 hours, he would feel tired and sore the 
next day; however,                 he would be able to get on 
with his activities of daily living. In light of this, the VA 
examiner did not see any evidence of the Veteran's activity 
being reduced to              50 percent from prior to his 
symptomatology. The examiner further observed that the 
Veteran had a number of diagnoses which also lent themselves 
to fatigue, including hypertension, diabetes mellitus type 
II, obstructive sleep apnea and PTSD. He had headaches and 
joint pains. He had a sleep disturbance which was more likely 
related to his PTSD and obstructive sleep apnea. 

On physical examination, the Veteran had no fever. He had no 
evidence of any exudative pharyngitis or axillary or cervical 
lymph node enlargement. He had the joint problems and 
headaches previously noted.
The assessment was that the Veteran did not meet the criteria 
for chronic fatigue syndrome, in that he had a number of 
different conditions that could be leading to the fatigue. He 
had diagnosed conditions leading to the joint pains, muscle 
aches and fatigue. He had PTSD accounting for his 
neuropsychiatric symptoms, as well as the obstructive sleep 
apnea, which certainly was causing and contributing to his 
sleep disturbance. According to the examiner, considering 
this, the Veteran did not satisfy the criteria for the 
diagnosis of chronic fatigue, in that this criteria should 
have been met without having a known cause of similar 
symptoms. 

The Board has carefully reviewed the evidence of record 
pertaining to the subject of the appropriate medical 
diagnosis in this case, and concludes that there is a 
preponderance of the evidence which substantiates that the 
clinical diagnosis of chronic fatigue syndrome as defined 
under 38 C.F.R. § 4.88a is not warranted.                In 
reaching this determination, it is found that the July 2008 
VA Compensation and Pension examination report which excluded 
a diagnosis of the condition claimed, offers the most well-
reasoned and persuasive opinion available as to the proper 
medical diagnosis. 

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 
229, 233 (1993). In so doing, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. Evans, 12 Vet. App. at 31. See also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative weight of a medical opinion, VA 
will generally take into account factors such as the 
objective examination of the veteran, the knowledge and skill 
in analyzing the data, including that comprised in medical 
history, and the medical conclusion the physician reaches. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The 
opinion must further be considered as to the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance. Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). 

The Board has compared the pronouncement of the July 2008 
examination (and consistent April 2003 examination) with the 
conflicting December 2004 report,        in regard to each of 
the three prongs required to establish a diagnosis of chronic 
fatigue syndrome.

The first such prong consists of the new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months. See 38 C.F.R. § 4.88a(1). The December 2004 VA 
examination stated that the opinion that this condition was 
met, though it failed to offer a supporting rationale. The 
April 2003 examination had a similarly conclusory statement 
that chronic fatigue at this level did not exist. Meanwhile, 
the June 2008 examination observed that there was no evidence 
of the requisite impairment, and based this upon the 
Veteran's reported continued capability to carry out 
activities of daily living, even after 3 to 5 hours of 
physical exercise the day previously. This assessment finally 
is one grounded in objective fact, and indicates the absent 
of sufficient new onset of debilitating fatigue. Nonetheless, 
the Board notes that this first prong of 38 C.F.R. §§ 4.88a 
is the most subjective, and a definitive answer          is 
not provided by the current record, so discussion of the 
remaining regulatory criteria remains necessary.

The second prong for a finding of chronic fatigue syndrome is 
that of the exclusion by medical inquiry of all other 
clinical conditions that may produce similar symptoms. See 38 
C.F.R. § 4.88a(2). The balance of the evidence on this 
subject is clearly less favorable to the instant claim. The 
July 2008 VA examination found that the Veteran had diagnosed 
degenerative joint disease of his back, hips, knees, ankles 
and feet, which explained much if not all of his joint pain. 
There was also a number of diagnoses which had led to 
fatigue, including hypertension, diabetes mellitus type II, 
obstructive sleep apnea with sleep disturbance, and PTSD. 
PTSD was deemed the cause of any neuropsychiatric symptoms. 
Thus, there were several other clinical conditions that were 
the more likely cause of chronic fatigue and associated 
symptoms. The examiner based this determination upon review 
of the comprehensive history in the claims file. See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include 
the medical expert's access to the claims file and the 
thoroughness and detail of the opinion). In contrast, the 
December 2004 examination report merely offers the conclusory 
statement that other clinical conditions besides chronic 
fatigue syndrome had been excluded. In fact, this earlier 
examination had likewise observed that the Veteran had 
obstructive sleep apnea, but failed to consider this factor 
as a relevant cause of chronic fatigue. Likewise, this 
examination did not offer any explanation for why other well-
documented medical conditions were not the source of symptoms 
later claimed as due to chronic fatigue. Hence, the most 
probative medical evidence is the July 2008 examination as 
this persuasively identified several well-documented other 
medical conditions as the probable reason for chronic 
fatigue.  

For the sake of completeness, the Board has also considered 
the third prong of the criteria for chronic fatigue syndrome 
which requires that the claimant have manifested at least six 
out of ten defining symptoms. See 38 C.F.R. § 4.88a(3).  
Initially, the December 2004 VA examiner accepted the 
Veteran's own reported history that six or more of these 
particular symptoms had manifested. The Board points out that 
while the Veteran is competent to assert events within his 
own lay observation, matters requiring medical knowledge or 
examination cannot be established by lay testimony alone. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Such is the case 
involving many of the characteristic symptoms of chronic 
fatigue syndrome denoted under 38 C.F.R. § 4.88a(3). As the 
July 2008 VA examiner pointed out, there was no objective 
medical record or finding pertaining to a low grade fever, 
nonexudative pharyngitis, or palpable or tender cervical or 
axillary lymph nodes. Thus, many of the key underlying 
symptoms of chronic fatigue syndrome in fact were not 
present. 

In any event, provided that the Veteran arguably still had at 
least 6 qualifying symptoms to potentially meet the 
requirements of the third prong, it must be considered that 
nearly all have been attributed to other known clinical 
disorders, to include symptomatology of generalized muscle 
aches or weakness (due to degenerative arthritis), migratory 
joint pains (due to the same), neuropsychologic symptoms (due 
to psychiatric disability), and sleep disturbance (due to 
obstructive sleep apnea). Thus, even if prong three were met 
on its face, the lack of meeting prong two would still be 
dispositive. This is keeping in mind also the requirement 
under 38 C.F.R. § 4.88a that all three prongs of the 
definition of chronic fatigue syndrome must be met to warrant 
a diagnosis of this condition.

Accordingly, the conclusion warranted is that a current 
diagnosis of chronic fatigue syndrome is not shown to be 
present. The most comprehensive and well-reasoned assessment 
of the conflicting medical evidence at hand permits reaching 
this determination. 

Absent a confirmed diagnosis of chronic fatigue syndrome, 
service connection for the same cannot be established. The 
first criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."); Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."). Here, a present diagnosis 
of chronic fatigue syndrome is not shown, and therefore the 
Veteran's claim for service connection for this disorder 
cannot be substantiated. It follows that while the Veteran 
had qualifying service in the Persian Gulf as to belong 
within the ambit of the undiagnosed illness statute, he does 
not   in turn have a diagnosis of chronic fatigue syndrome to 
otherwise warrant application of presumptive service 
connection on this basis.

For these reasons, the Board is denying the claim for service 
connection for chronic fatigue syndrome. The preponderance of 
the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49,       55 (1990).   


ORDER

The petition to reopen a claim for service connection for 
sleep apnea, claimed as due to undiagnosed illness, is 
denied.

As new and material evidence has been received to reopen a 
claim for service connection for chronic fatigue syndrome, 
the appeal to this extent is granted.

The claim for service connection for chronic fatigue 
syndrome, as due to undiagnosed illness, on the merits is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


